Marshall, Justice.
This is an appeal from an order of the superior court dismissing that portion of the appellant former husband’s petition seeking modification of the alimony and child-support provisions of the parties’ divorce decree.
The appellee former wife moves to dismiss the appeal on the ground that the appellant has not filed an application to appeal as required by Code Ann. § 6-701.1 (a) (2). The appellant has responded by filing a motion for leave to amend the notice of appeal under Code Ann. § 6-809 (b) by filing the requisite application to appeal.
Under Code Ann. § 6-701.1 (d), the application to appeal must be filed in the appellate court within 30 days of entry of the order or judgment appealed from. Here, the notice of appeal was not filed in this court within the 30-day period. In addition, under Code Ann. § 6-701.1 (f), the order of the appellate court granting or denying the appeal must be issued within at least 25 days of the date the application is filed. Here, the appellant has filed the motion to amend the notice of appeal some 43 days after the notice of appeal was filed here.
For these reasons, we find that it is now too late to file the application to appeal, and the appeal must be dismissed.

Appeal dismissed.


All the Justices concur.